Citation Nr: 0031300	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating for 
disability rated as residuals, recurrent strain, deformity, 
left distal fibular shaft, posterior angulation, T/F 
ossification, currently assigned a 10 percent disability 
evaluation.  

3.  Entitlement to an increased (compensable) disability 
rating for disability rated as stress reactions, recurrent 
sprains, soft tissue effusion, right ankle, feet, with 
bilateral retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran retired from service after serving on active duty 
from October 1977 to December 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

An issue of entitlement to an increased (compensable) 
disability rating for hemorrhoids was withdrawn by the 
veteran during the hearing at the RO in July 1999.  


REMAND

Regarding the hearing loss service connection issue, the 
veteran served on active duty for more than twenty years.  
Although his primary military occupational specialty was in 
the artillery branch, he testified at the hearing that he was 
a radar repairman.  The DD Form 214 reflects that he was a 
missile technician.  

There is no objective evidence that he had hearing loss upon 
entering the service or for years thereafter.  The report of 
the veteran's retirement physical examination reflects a 
diagnosis of chronic hearing loss; however, various 
examinations in service show different degrees of impairment. 

Service connection may be established for hearing loss 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  However, service connection for impaired hearing may 
be established only when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).  

The veteran has failed to report for VA audiometry 
examinations scheduled in December 1998 and August 1999.  
After the first date, he advised the RO that he had not 
reported because he did not want to miss class.  No reason 
has been offered for missing the second examination.  
38 C.F.R. § 3.655 dictates that when a claimant, without good 
cause being shown, fails to report for an original 
compensation examination, the claim should be decided on the 
evidence of record.    The evidence currently of record is 
insufficient to render a favorable decision on the merits of 
the claim.  However, the veteran has not been clearly 
informed of the possible consequences of his failure to 
report.  

At the hearing in July 1999, the veteran's representative 
argued that the rating decisions have been made by the RO on 
the basis of incomplete service medical records.  It was 
noted that after receipt of some service medical records in 
January 1998, the RO made requests for additional records in 
February and December 1998 to which responses were never 
received.  The representative argued that the absence of 
service medical records for the period from 1977 until early 
1991 was significant.  It was also noted that a new personnel 
information exchange system had been implemented, and it was 
possible that the requests had been lost or misplaced in the 
transition.  The December 1998 request for information 
contains an entry from the records center that the veteran's 
record was "in transit" and suggesting that the request be 
resubmitted in 120 days.  It is unclear whether any follow-up 
action took place.  Therefore, with regard to the 
completeness of the veteran's service medical records, it 
does not appear that the VA has met its duty to assist the 
veteran as set forth in the Veterans Assistance Claims Act of 
2000, Pub. L. No. 106-475, 144 Stat. 2096 (2000).  

Concerning the increased rating issues, the Board notes that 
by rating action of July 1998, a noncompensable rating was 
assigned for "stress reactions, recurrent sprains, soft 
tissue effusion, right ankle, feet, with bilateral 
retropatellar pain syndrome", utilizing rating codes 5271-
5257.  By a rating action of September 1999, the RO assigned 
a 10 percent disability rating under codes 5299-5262 from the 
date of the original claim for "residuals, recurrent strain, 
deformity, left distal fibular shaft, posterior angulation, 
T/F ossification".  

The veteran contends that his service connected disabilities 
of the lower extremities are more severely disabling than 
they have been rated.  

Initially, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that evidence to be considered in the 
appeal of an initial assignment of a rating disability is not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In this decision, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, at 
126.

Also, when evaluating a service-connected disability 
involving the musculoskeletal system, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Section 4.40 provides that it is essential 
that any examination on which the ratings are based 
adequately portray any functional loss which may be due to 
pain, and the impact of the pain must be considered in making 
a rating determination.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  In addition to DeLuca considerations, although the 
veteran was afforded an examination by the VA, the examiner 
did not discuss the impact of the service-connected 
disabilities on his industrial status. 

Further, it is the judgment of the Board that the RO should 
reconsider the current descriptions for the rated 
disabilities of the veteran's lower extremities to determine 
if they are consistent with 38 C.F.R. § 4.14, the recent 
medical reports, and the Court imposed requirement to 
consider and rate all symptomatic manifestations.  For 
example, a noncompensable rating has been assigned for stress 
reactions, recurrent sprains, soft tissue effusion, right 
ankle, but then the remainder of the phrase refers to the 
"feet" and to "bilateral retropatellar pain syndrome".  
The diagnostic codes utilized refer to both the feet and 
knees and are intended to be unilateral in application.  The 
rating descriptions also do not appear to be consistent with 
the findings on the recent orthopedic evaluations.  The RO 
should consider assigning separate ratings for any service-
connected disorder of the foot/feet and/or knee(s) as opposed 
to joining it with ankle disability and consider the 
manifestations of service-connected disability in the right 
or the left lower extremity as applicable.  

For the reasons discussed above, the Board finds that 
additional action by the RO, including the scheduling of 
examination of the veteran, is necessary prior to a decision 
on the merits of the increased rating claims.  Again, the 
Board is not satisfied that all relevant facts have been 
properly developed to their full extent or that VA has met 
its duty to assist the veteran as set forth in the Veterans 
Assistance Claims Act of 2000, Pub. L. No. 106-475, 144 Stat. 
2096 (2000). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should submit another request 
for any additional service medical 
records from the veteran's entire period 
of active service, October 1977 to 
December 1997.  

2.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for hearing loss and/or the service-
connected lower extremity disorders since 
1997 in order to ensure that his medical 
records are complete.  If all of his 
treatment has been by the VA, he should 
so state.  The RO should attempt to 
obtain all records from the sources 
reported by the veteran, especially all 
VA medical records, for association with 
the claims folder.  

3.  The RO should request that one more 
examination of the veteran for hearing 
loss be scheduled.  On examination, all 
indicated studies should be performed.  
The pertinent service medical records 
should be reviewed.  The examiner should 
discuss in detail the nature and etiology 
of any auditory disorder present.  A 
complete rationale for all opinions 
expressed should be provided.  

4.  The veteran should also be scheduled 
for an orthopedic examination for the 
purpose of determining the nature and 
degree of severity of the service 
connected musculoskeletal disorders of 
the lower extremities.  All required 
tests and studies should be completed.  
The claims folder must be made available 
for review by the examiner.  The examiner 
is requested to specifically address the 
extent of functional impairment 
attributable to each of the veteran's 
lower extremity disorders.  The examiner 
should conduct range of motion testing, 
and should state what is considered 
normal range of motion.  The presence or 
absence of reflexes, pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
specifically noted.  The examiner should 
describe to what extent the veteran's 
functional ability is limited during 
flare-ups or in use situations.  DeLuca; 
38 C.F.R. § 4.40.  All pertinent 
disabilities found should be assigned 
specific diagnoses, and the report should 
indicate the degree of involvement of 
each lower extremity.  If arthritis is 
shown present, that fact should be 
discussed. 

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures.  
After completion of the above 
development, the RO should readjudicate 
the appellant's claim to include written 
consideration of the holdings in 
Fenderson and DeLuca, and consideration 
of assigning separate ratings for each 
disorder of the feet and/or knee as 
opposed to joining it for rating purposes 
with ankle disability as currently 
identified, including confining 
manifestations of service-connected 
disability to either the right or the 
left lower extremity as applicable.  

If any claim remains denied, the RO should provide the 
veteran and his representative with a supplemental statement 
of the case, and they should be afforded the appropriate 
amount of time to respond thereto.  Then, the entire claims 
folder should be returned to the Board, if in order.  No 
action is required of the veteran until he is otherwise 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	ROBERT D. PHILIPP
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


